Title: From Thomas Jefferson to I. J. Chapman, 28 May 1823
From: Jefferson, Thomas
To: Chapman, I. J.


Sir
Monticello
May 28. 23
On my return Home after a considerable absence I find here your favor of the 16th with a copy of Peter’s letters to his kinsfolk. of this work I am sure we shall feel the advantage when we proceed to form our code of regulars for the University of Virginia to the thanks of which instn you will be justly entitled for this contribn to it’s success, and I pray you to accept mine also with the assurance of my great esteem & respectTh: Jefferson